United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3493
                                   ___________

United States of America,             *
                                      *
                   Appellee,          * Appeal from the United States
                                      * District Court for the Western
     v.                               * District of Arkansas.
                                      *
Shaun Stafford, also known as Shawn *        [UNPUBLISHED]
Michael Phillip Stafford,             *
                                      *
                   Appellant.         *
                                 ___________

                             Submitted: May 9, 2005
                                Filed: May 23, 2005
                                 ___________

Before BENTON, LAY, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       After Shaun Stafford was convicted on several state charges, the Government
moved to revoke his supervised release. Stafford admitted the violations and the
district court sentenced Stafford to the statutory maximum of twenty-four months in
prison without further supervision.

      On appeal, Stafford contends the logic of Blakely v. Washington, 124 S. Ct.
2531 (2004), should apply to the supervised release provisions of the Sentencing
Reform Act and render his sentence unconstitutional. We disagree. Stafford’s
revocation sentence is not affected by Blakely or the Court’s more recent decision in
Booker v. Washington, 125 S. Ct. 738 (2005). United States v. Edwards, 400 F.3d
591, 592-93 (8th Cir. 2005) (per curiam).       Even before the Court’s decision in
Booker, the Sentencing Guidelines associated with supervised release violations were
considered advisory. Id. Further, the Supreme Court has not recognized a Sixth
Amendment right to have a jury decide the facts relevant to the revocation of
supervised release, see Morrissey v. Brewer, 408 U.S. 471, 480 (1972), and Stafford
admitted the facts relevant to the revocation in this case.

       Stafford next contends the district court committed error in making a
determination on jail time credit, when that issue should have been reserved for the
Bureau of Prisons. The district court recognized that state jail time credit is a Bureau
of Prisons decision, however, and declined to order credit for time served in the state
county jail.

       Last, Stafford asserts the district court committed error in imposing the
statutory maximum sentence of twenty-four months under 18 U.S.C. § 3583(e)(3),
because the sentence exceeds the 5-11 month range recommended by chapter 7 of the
Sentencing Guidelines. The district court has discretion to impose a sentence above
the advisory range suggested by chapter 7 up to the statutory maximum. See United
States v. Hawkins, 375 F.3d 750, 753 (8th Cir. 2004); United States v. Jasper, 338
F.3d 865, 868 (8th Cir. 2003). Under § 3583(e), the court must consider sentencing
factors in § 3553(a), but the court need not mechanically list every factor, or make
explicit, detailed findings when sentencing a defendant. Hawkins, 375 F.3d at 752;
Jasper, 338 F.3d at 867-68. If a sentencing judge mentions some of the factors
contained in § 3553(a), we assume the court knew of the statute’s entire contents.
Hawkins, 375 F.3d at 752. Statutory sentencing factors include, among other things,
the nature and circumstances of the offense and the history and characteristics of the
defendant, 18 U.S.C. § 3553(a)(1), the need for the sentence to promote respect for
the law, to deter criminal conduct, and to protect the public from further crimes by the



                                          -2-
defendant, id. § (a)(2)(A)-(C), and in the case of supervised release violations, the
sentencing range advised under chapter 7 of the guidelines, id. § (a)(4)(B) .

       Before imposing sentence in this case, the district court heard the testimony of
several witnesses about Stafford’s conduct violating his supervised release. During
the hearing, the court specified both the Guidelines range and statutory maximum,
and confirmed that Stafford was aware of them. At the conclusion of the testimony,
the court stated Stafford had been the biggest failure of the supervised release
program that he had seen. The court noted Stafford had completely disregarded the
court’s orders and had not complied with supervised release in countless ways. The
court observed that Stafford had been given every opportunity by several courts, by
several organizations, and supervised release had not worked. Under the
circumstances, the district court did not abuse its discretion in concluding a two-year
sentence was necessary to punish Stafford’s noncompliance with the terms of his
supervised release. The court’s statements make clear that the court considered the
relevant statutory factors and show Stafford’s sentence was a carefully considered
exercise of discretion. Hawkins, 375 F.3d at 753.

      We thus affirm the district court.
                      ______________________________




                                         -3-